Citation Nr: 1821861	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  15-45 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to December 15, 2017, and in excess of 30 percent thereafter for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for migraines, to include as secondary to service-connected PTSD.

3. Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 2008 to January 2009, to include service in Iraq from March 2008 to December 2008. He has also had service in the U.S. Army Reserve and the Army National Guard of Arkansas, to include a period of active duty for training from October 2000 to April 2001 and a period of Title 32 full-time duty in the Army National Guard from March 2010 to September 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. The RO denied a rating in excess of 10 percent for PTSD and denied service connection for anxiety, migraine, hypertension, and night sweats (also claimed as a sleep disorder). In a statement of the case (SOC) issued in November 2015, the RO expressly recognized the Veteran's anxiety and night sweats as symptoms of his service-connected PTSD. As such, entitlement to service connection for those symptoms is no longer at issue.

The Board remanded the issues for further development in June 2017. In a February 2018 rating decision, the RO granted an increased rating of 30 percent for the Veteran's PTSD, effective December 15, 2017. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim, so that he is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

The duty to assist includes making as many requests as necessary to obtain treatment records in government custody, unless it is concluded they do not exist or further requests would be futile. 38 U.S.C. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2). The claimant shall be notified if any requested records cannot be or are not obtained. 38 U.S.C. § 5103A(b)(2) (2012); 38 C.F.R. § 3.159(e)(1).

In its June 2017 remand, the Board noted that only some of the Veteran's service treatment records were available. The Board specifically noted that the Veteran had further service in the Army National Guard of Arkansas since the AOJ last obtained his service treatment records. One directive of the remand was to clearly document contacting all appropriate sources for them and to associate them, if received, with the claims file. There has not been the required substantial compliance, let alone strict compliance, with this directive. Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998). No documentation concerning the missing service treatment records dated after the remand exists. A request or requests must be made for them, with notice to the Veteran and his representative if they are not successful.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request from all appropriate source(s) a complete copy of any additional service treatment records for the Veteran that might exist, to particularly include any such records generated since the time that the AOJ most recently obtained them. Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile. 38 C.F.R. § 3.159(c)(2).  The evidence procured, if any, should be associated with the record.  If no additional records are available, the record should be annotated to reflect that fact, and the Veteran should be notified.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence. If any benefit sought remains denied, the Veteran should be issued a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




